Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Patent Owner's submission filed on June 27, 2022 has been entered.  This is a reissue of US 10,323,813 to Hontz (the ‘813 Patent).
Status of Claims
The amendment filed June 27, 2022 includes claims 1-10 with amendments to claims 1, 3, 4, 5, 7 and 8.  The claims include one (1) independent claim reproduced below.
Claim 1. (Currently amended)  A ring light module for vehicles having headlight structures which further comprise a central headlight mounted behind and circumscribed by a bezel, the module comprising:
a. a [support] frame shaped and sized to fit within the bezel and, at least partially circumscribing the central headlight;
b. a plurality of light sources in an electrical circuit mounted upon the [support] frame, said light sources facing into the bezel such that the light sources shine against a wall of the frame when the frame is mounted therein; and
c. a control module to power and control the light sources.

Claim Interpretation
The claims claim “a ring light module.” 
The Specification discloses:
“Rings, as the term is used in this Specification and the Claims, would include any shape which is designed to at least partially circumscribe a headlight.  This would include circles, ovals, rectangles, or any type of regular or irregular polygon and partial (incomplete) forms of these shapes.”  (Col. 1, lines 60-64)  

“[T]he ring modules 10 may be properly horseshoe-shaped, U-shaped, ovular, rectangular or be shaped as any polygon and not necessarily circular, and still be considered a “ring.”  (Col. 3, lines 1-4)

“The frame 20 is made to comport with the shape and size of a headlight port for a given vehicle, and may be a rigid, semi-rigid or flexible circuit board.”  (Col. 2, lines 62-64)

“Ring” is interpreted as including the shapes disclosed above. It is not limited to a closed circular shape. The “ring” may be rigid, semi-rigid or flexible.
Claim 1 now recites “said light sources facing into the bezel such that the light sources shine against a wall of the frame when the frame is mounted therein.”    This recitation relates to the intended use of the claimed ring light module, it is a recitation of how the ring light module may be attached to an undefined bezel.  The bezel is not part of the claimed components defining the ring light module.  Therefore, this new recitation does not impart any limitation to the claimed ring light module.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KOSSOFF (US 2017/0341563 A1).

KOSSOFF relates to vehicle lighting, such as headlights and taillights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001] The auxiliary vehicle lighting component is for mounting to a main vehicle lighting assembly trim component such as a shroud or bezel.  The auxiliary lighting component includes a circuit board strip configured in an annular or non-annular shape.  A series of auxiliary lights, such as LEDs, are mounted on the circuit board and spaced along the length of the circuit board strip, each light having a width extending substantially fully across the width of the circuit board.  (Refer to [0004])
In claim 1, [0014] and Fig. 1, KOSSOFF discloses a vehicle headlight assembly comprising:  
a main light source 12 (that corresponds to a central headlight),
a vehicle trim component adjacent the main light source such as a shroud or bezel 20 (that corresponds to a bezel), 
an auxiliary light source 30, the auxiliary light source comprising a base (corresponds to the claimed frame) and a series of auxiliary lights attached to the base (corresponds to the claimed plurality of light sources); Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) It is further noted that Kosoff’s invention is equally applicable to non-annular shapes of auxiliary lighting strips such as arcs, [0024]
a mounting hole extending through a portion of the base, and
a fastener extending through the mounting hole and attached to the trim component.
KOSSOFF further discloses that the base includes a circuit board and the LEDs are built upon the circuit board.  (Refer to claims 2 and 3 of KOSSOFF)  This teaching provides for the claimed “plurality of light sources in an electrical circuit mounted upon the frame.”  The frame containing the light sources of KOSSOFF is mounted in a similar manner as in the present invention (see Fig. 2 of KOSSOFF and instant Fig. 1), in which the plurality of light sources are mounted on a frame.  Therefore, the light sources of KOSSOFF will inherently shine against the frame in a similar manner.  
The reference teaches that the auxiliary lighting assembly wiring is connected to the vehicle’s power source or alternatively, may be powered independently of any other vehicle circuit with an independent 12-volt switch. [0022]   KOSSOFF provides for a module to power and control light sources as claimed.  
Since KOSSOFF’s ring light module has the same components as here claimed, i.e., the claimed support frame, plurality of light sources and control module, KOSSOFF anticipates the light ring module claimed in claim 1.
 Regarding claim 2, KOSSOFF teaches the use of LEDs as auxiliary lights.  (Refer to [0004] and Claims 2-3)
Regarding claim 3, KOSSOFF relates to vehicle lighting, such as headlights and taillights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001]   Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) 
Regarding claim 4, KOSSOFF teaches the use of fiberglass circuit boards and plastic circuit boards.  (Refer to [0016])
Regarding claim 5, Fig. 1 shows that the auxiliary light source 30 attaches to a bezel 20 within a trough in the bezel.  (Refer to Fig. 1 and [0014])
Regarding claim 6, KOSSOFF teaches the use of LEDs as auxiliary lights.  (Refer to [0004] and Claims 2-3)
Regarding claim 7, KOSSOFF relates to vehicle lighting, such as headlights and taillights, and more particularly to retrofitting vehicle lights with auxiliary lighting.  [0001]   Fig. 1 shows that the auxiliary light source 30 circumscribes a majority of the central headlight along a bottom circumference.  (Refer to Fig. 1) 
Regarding claim 8, KOSSOFF teaches the use of fiberglass circuit boards and plastic circuit boards.  (Refer to [0016])
Regarding claims 9 and 10, KOSSOFF teaches that a plastic lens encloses the internal components of the vehicle headlight assembly.  (Refer to [0014] and Fig. 1)

Response to Arguments
Regarding the 102 rejection based on Kossoff,  Patent Owner states: “…has amended claim 1 to more clearly and positively claim a structure which has the light sources directed to shine through a wall of the bezel, specifically the bottom of the trough, as is shown in Figs. 6 and 9.”  (Remarks, p.6)
The Patent Owner argues that Kossoff teaches that the light sources face outward from the mount, not inward as is taught in the Specification.  This argument is not commensurate in scope with the claims.  Claim 1 does not require that the light ring module be mounted in a bezel.  Patent Owner refers to Col. 3, lines 28-29 of the ‘813 Patent for support for the amendment and argues that the light sources are mounted inward as is taught in the Specification in contrast to the prior art of Kossoff in which the light sources face outward from the mount.  However, the Specification fails to teach that the light sources face inward as alleged by Patent Owner.   	As noted above, the frame containing the light sources of KOSSOFF is mounted in a similar manner as in the present invention (see Fig. 2 of KOSSOFF and instant Fig. 1), in which the plurality of light sources are mounted on a frame.  Therefore, the light sources of KOSSOFF will inherently shine against the frame in a similar manner.  
Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991